DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4.	Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 6, the paragraph language “wherein a position at which a center axis line of the casing body intersects with the surface to be irradiated is positioned within an area on the surface to be irradiated the coherent light diffracted by the diffractive optical element being incident on the area” is confusing and not understood.
In claim 14, it is not clear what is meant by the language “…. based on information from outside”?
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 
6.	Claims 1, 3 to 7, 9, 10, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Corey (9810404).
Corey shows a portable lighting device comprising a coherent light source (202, column 2, line 60), a diffractive optical element (208, column 4, lines 46 to 47) that diffracts coherent light from the coherent light source to a surface to be irradiated, wherein the diffractive optical element is rotatably supported (column 3, lines 35 to 38), the coherent light incident on the diffractive optical element includes coherent light incident on a position at which a rotation axis line of the diffractive optical element intersects with the diffractive optical element (figures 1, 2, 4, 6), and the surface to be irradiated is lighted in a pattern depending on a diffraction pattern of the diffractive optical element (column 3, lines 43 to 54).
With regards to claim 3, wherein an angular range within which the diffractive optical element is rotatable is 45° or more (figure 2, column 3, lines 62 to 65).
With regards to claim 4, wherein the diffractive optical element is supported to be rotatable about an axis line parallel to an optical axis of the coherent light incident on the diffractive optical element (figure 2, note that the axis line 107 is offset and parallel to the optical axis of the coherent light 202).
With regards to claim 5, wherein an incident position of 0th-order light (nondiffracting light) advancing from the diffractive optical element is within an area on the surface to be irradiated (figures 2, 7, area plane comprising the 0th-order and the specs or spots light), the coherent light diffracted by the diffractive optical element (the spots or specs light) being incident on the area (figures 2, 7).
With regards to claim 6, this claim is rejected as can best be understood in view of the 35 USC 112 above) further comprising a casing (105) having a tubular casing body (figure 2) that supports the coherent light source, and a support body (109) that supports the diffractive optical element and is rotatable with respect to the casing body (figure 2), wherein a position at which a center axis line of the casing body intersects with the surface to be irradiated is positioned within an area on the surface to be irradiated (figure 2) the coherent light diffracted by the diffractive optical element being incident on the area (figures 2, 7).
With regards to claim 7, wherein the coherent light is incident on the same diffractive optical element before and after rotation of the diffractive optical element (figures 2, 4, 6).

With regards to claim 10, further comprising a casing (105) having a casing body (figure 2) that supports the coherent light source, and a support body (109) that supports the diffractive optical element and is rotatable with respect to the casing body (figure 2).
With regards to claim 14, this claim is rejected as can best be understood in view of the 35 USC 112 above, further comprising a rotation drive unit (column 3, line 66, dial mechanism) that rotates the diffractive optical element by a rotation amount based on information from outside.
With regards to claim 16, further comprising a heat dissipating means (column 3, lines 17 to 20) that promotes dissipation of heat from at least one of the coherent light source and a control unit (204) that controls emission of the coherent light from the portable lighting device.
With regards to claim 17, for lighting the surface to be irradiated in a pattern displaying one or more of letter, picture, color pattern, symbol, mark, illustration, character, and pictogram (figure 5).
7.	Claims 19, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makio et al. (WO2018124075).
Makio shows a lighting method comprising a step adjusting a rotated position of a diffractive optical element (120) of a lighting device based on a surface (U) to be irradiated, wherein the lighting device comprises a coherent light source (111), and the diffractive optical element that is rotatable with respect to the coherent light source and diffracts coherent light from the coherent light source to a surface to be irradiated (figure 1), and a step of lighting the surface to be irradiated in a pattern (E) depending on a diffraction pattern of the diffractive optical element, wherein the lighting device is capable of lighting a first surface (figure 4, the first surface where pattern E10 is located) to be irradiated when the diffractive optical element is located at a predetermined rotated position (figure 3), and in the step of adjusting a rotated position of the diffractive optical element, when an orientation of a second surface (figure 4, the second surface where pattern E11 is located) to be irradiated to be lighted is an orientation rotated in the clockwise direction (figure 4) from the first surface to be irradiated, seen from a position of the lighting device, the diffractive optical element is rotated in the clockwise direction from the predetermined rotated position (figure 3, the diffractive optical element 120 
With regards to claim 23, wherein when the diffractive optical element is located at a predetermined position, the lighting device is capable of lighting the first surface (figure 4, the first surface where pattern E10 is located) to be irradiated in a lighting pattern indicating a direction (E, figure 1) or an orientation, in the step of adjusting a rotated position of the diffractive optical element, the diffractive optical element is rotated to light a second surface (figure 4, the second surface where pattern E11 or E12 is located) to be irradiated not parallel (the second surface is angled to the first surface) to the first surface to be irradiated in a lighting pattern indicating the same direction (figure 4, same forward direction toward the right) or the same orientation as the direction or the orientation.
With regards to claim 24, wherein when the diffractive optical element is located at a predetermined position, the lighting device is capable of lighting the first surface to be irradiated in a lighting pattern indicating a direction or an orientation (figure 1), in the step of adjusting a rotated position of the diffractive optical element (figure 3), the diffractive optical element is rotated to light a second surface to be irradiated opposed to (the second surface is angled to the first surface, not parallel to the first surface) the first surface to be irradiated in a lighting pattern indicating the same direction (figure 4, same forward direction toward the right) or the same orientation as the direction or the orientation.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Corey in view of Sekine et al. (6022126).

Sekine et al. teach a shaping optical system (15) secured in front of the coherent light source (11) in the supporting housing for shaping the coherent light beams emitted from the coherent light source into collimated laser beams.
It would have been obvious to one skilled in the art to secure in front of the coherent light source of Corey with a shaping optical system, as taught by Sekine et al., for shaping coherent light emitted from the coherent light source to the diffractive optical element such that the diffractive optical element relatively rotatable with respect to the shaping optical system to diffract the coherent light shaped by the shaping optical system to the surface to be irradiated.
	With regards to claim 11, Corey as modified by Sekine et al. discloses the invention substantially as claimed with the exception of disclosing that the casing body is provided with a switch for operating the portable lighting device.  
Sekine et al. teach that the casing body (3) is provided with a switch (17) for operating the portable lighting device.  
	It would have been obvious to one skilled in the art to provide the casing body of Corey with a switch, as taught by Sekine et al., for facilitating the operation of the portable lighting device.
With regards to claim 12, Corey as modified by Sekine et al. discloses the invention substantially as claimed with the exception of disclosing that the switch is provided at a position apart from a rotation axis line of the supporting body supporting the diffractive optical element.  
Sekine et al. teaches that the switch is provided at a position apart from a rotation axis line of the supporting body supporting the optical element.
It would have been obvious to one skilled in the art to provide at a position apart from a rotation axis line of the supporting body of Corey with the switch, as taught by Sekine et al., to facilitating the operation of the portable lighting device.
10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Corey in view of Akio (JP2012002871).
Corey discloses the invention substantially as claimed with the exception of disclosing 
a detection unit that detects information about a state of the diffractive optical element, and a control unit that stops emission of the coherent light from the portable lighting device based on a detection result of the detection unit.
Akio teaches a detection unit (light intensity detection means) that detects information about a state of the diffractive optical element (paragraphs 0006, 0007), and a control unit (abstract, line 19)that stops emission of the coherent light based on a detection result of the detection unit (abstract, lines 19 to 20).
It would have been obvious to one skilled in the art to provide the lighting device of Corey with a detection unit and a control unit, as taught by Akio, to detect information about a state of the diffractive optical element and to stop emission of the coherent light based on a detection result of the detection unit.
11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Corey in view of Hiroshi et al. (JPH07318856).
	Corey discloses the invention substantially as claimed with the exception of disclosing a non-coherent light source.
	Hiroshi et al. teach the lighting device further comprising a non-coherent light source (23).
It would have been obvious to one skilled in the art to further comprise the lighting device of Corey with a non-coherent light source, as taught by Hiroshi et al., for regularly lighting in additional to lighting the pattern.
12.	Claims 2, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Corey in view of Makio et al.
Corey discloses the invention substantially as claimed with the exception of disclosing a shaping optical system that shapes coherent light emitted from the coherent light source, wherein the diffractive optical element diffracts the coherent light shaped by the shaping optical system to the surface to be irradiated, and the diffractive optical element is supported to be relatively rotatable with respect to the shaping optical system.
Makio et al. teach a shaping optical system (112) secured in front of the coherent light source (111) for shaping the coherent light beams emitted from the coherent light source into collimated laser beams, the diffractive optical element (120) diffracting the coherent light shaped 
It would have been obvious to one skilled in the art to secure in front of the coherent light source of Corey with a shaping optical system, as taught by Makio et al., for shaping coherent light emitted from the coherent light source into collimated laser beams such that the diffractive optical element diffracts the coherent light shaped by the shaping optical system to the surface to be irradiated.
	With regards to claim 21, Makio et al. teach that when the diffractive optical element is rotated to an arranged position, the lighting device capable of lighting a first surface (figure 4, the first surface where pattern E10 is located) to be irradiated in a lighting pattern (E) indicating a direction (figure 1) or an orientation, and capable of, by rotating the diffractive optical element, lighting a second surface (figure 4, the second surface where pattern E11 or E12 is located) to be irradiated not parallel (the second surface is angled to the first surface) to the first surface to be irradiated in a lighting pattern indicating the same direction (figure 4, same forward direction toward the right) or the same orientation as the direction or the orientation.
	It would have been obvious to one skilled in the art to rotate the diffractive optical element of Corey in the above positions, as taught by Makio et al., so that the lighting device capable of lighting different surfaces in different lighting patterns indicating a direction, an orientation, the same direction or the same orientation as the direction or the orientation.
With regards to claim 22, Makio et al. teach that when the diffractive optical element is located at a predetermined position, the lighting device capable of lighting a first surface (figure 4, the first surface where pattern E10 is located) to be irradiated in a lighting pattern (E) indicating a direction or an orientation (figure 1), and capable of, by rotating the diffractive optical element (figure 3), lighting a second surface (figure 4, the surface where one of E11 or E12 is located) to be irradiated opposed to (figure 4, the second surface is angled to the first surface, not parallel to the first surface) the first surface to be irradiated in a lighting pattern indicating the same direction (figure 4, same forward direction toward the right) or the same orientation as the direction or the orientation.
	It would have been obvious to one skilled in the art to rotate the diffractive optical element of Corey in the above positions, as taught by Makio et al., so that the lighting device .
13.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Makio et al.
Makio et al. disclose the invention substantially as claimed with the exception of specifically disclosing that the diffractive optical element is rotated at 180°.  However, the claimed rotational angles would have been obvious to one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  One would be motivated to do so because adjusting the rotational angle of the diffractive optical element would allow for maximizing or optimization of the light directions or orientations of the device.
14.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 13 contains allowable subject matter including a detection unit that acquires information about at least one of an orientation of the portable lighting device and an orientation of the surface to be irradiated, and a rotation drive unit that rotates the diffractive optical element by a rotation amount based on a detection result of the detection unit in combination with all other features as claimed in claim 1.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chu is cited to show other pertinent portable lighting device comprising laser light source and diffracting optical element for providing different projected patterns.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875